Case: 11-14601    Date Filed: 09/17/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14601
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:11-cr-00015-GKS-KRS-2

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

PEDRO JESUS FLORES,
                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 17, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

      Tom Dale, appointed counsel for Pedro Jesus Flores in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
              Case: 11-14601    Date Filed: 09/17/2012   Page: 2 of 2
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Flores’s conviction and

sentence are AFFIRMED.




                                         2